Citation Nr: 1224733	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-36 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Columbus, Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for services rendered at the Ohio State University Hospital, on December 16, 2009.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to December 1957.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the VAMC in Columbus, Ohio.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On December 16, 2009, the Veteran received emergency room treatment and other medical services for a nonservice-connected disability, at the Ohio State University Hospital for which he incurred medical expenses. 

2.  The medical services provided on December 16, 2009, were not of such a nature that a reasonably prudent person would expect that a delay in seeking immediate medical attention would be hazardous to life or health. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency services for a nonservice-connected disability at the Ohio State University Hospital, on December 16, 2009, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 17.120, 17.1002 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Generally, VA has a statutory duty to assist the Veteran in the development of his claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, such duty is not applicable to claims filed in association with Chapter 17 of Title 38 of the United States Code.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Nevertheless, the Board notes that in April 2010, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  

Following the notice to the Veteran, VA obtained or ensured the presence of the records reflecting the Veteran's emergency room treatment at the Ohio State University Hospital on December 16, 2009.  In April and June 2010, VA also obtained opinions from two different VA physicians as to the necessity for the emergency care.  

Finally, in May 2012, VA scheduled the Veteran for a hearing at the RO before a member of the Board.  However, he failed to report for that hearing and has not submitted evidence of good cause for doing so.  Moreover, he has not requested that the hearing be rescheduled.  Therefore, the Board will proceed as if the Veteran no longer desires a hearing.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


The Factual Basis

On Wednesday, December 16, 2009, the Veteran was transported by private car to the Ohio State University Hospital (a non-VA hospital) emergency room for edema on the right side of his neck and complaints of itching.  He reported some trouble swallowing but denied trouble breathing, fevers, or active signs of bleeding.  He reported that his symptoms had started at 3:00 PM that day.  It was noted that the swelling was in the area of a carotid endarterectomy which had been performed four days earlier at the VAMC in Dayton, Ohio.  

On examination, the Veteran's airway was clear, and his breathing unlabored.  He was in no acute or observable distress.  It was noted that he had minimal difficulty swallowing.  There was an intact surgical incisional wound on the right side of his neck with minimal swelling.  It was not fluctuant or pulsatile.  The overlying skin was normal, with no active bleeding and no drainage.  There were no neurologic symptoms.  

A CT scan of the Veteran's neck revealed a small, 4.3 mm, dissection with extended a few millimeters into the internal carotid artery.  There was some swelling consistent with postoperative changes.  A consultation with the Vascular Surgery Service stated that such swelling was likely a normal finding after a carotid endarterectomy.  The consultant noted that the Veteran's neurologic status was normal and that he appeared to stable.  He recommended that the Veteran follow up with his VA vascular surgeon on Monday, as scheduled.  The Veteran was informed of this and was comfortable.  He was warned that if he did have difficulty swallowing, difficulty breathing, or increased swelling to the right side of his neck that he should return to the emergency room immediately.  

Following the Veteran's emergency room visit, the diagnosis was postoperative carotid endarterectomy changes, such as a small, 4.3 mm, dissection, as well as swelling on the right side of the neck.  He was given after care instructions for the treatment of a hematoma.  

In April and June 2010, the Veteran's file was reviewed by two different VA physicians.  They recommended that VA deny the Veteran's request for reimbursement of the Veteran's fees for his December 16, 2009 emergency room treatment.  In so saying, they noted that such visit had been of a non-emergent nature and that the Veteran could have utilized a VA facility.  The June 2010 reviewer further noted that the Veteran's complaints were associated with a nonservice-connected disorder and that he had no prior authorization for the visit.  

The Applicable Law and Regulations

There is a three-prong test to determine whether a veteran is entitled to reimbursement of unauthorized medical expenses incurred at a private medical facility.  The failure to satisfy any of the three criteria precludes VA from reimbursing the veteran for such expenses.  38 U.S.C.A. § 1728; see Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997).   Specifically, there must be a showing that: 

(a) The care and services rendered were either: 

(1) for an adjudicated service-connected disability, or 

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or 

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or 

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (2010); and 

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120. 

The foregoing criteria are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In other words, the failure to satisfy any of the three criteria precludes VA from reimbursing the Veteran for unauthorized medical expenses incurred at a private facility.  Zimick. 

Finally, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On July 12, 2000, VA published an interim final rule establishing regulations implementing 38 U.S.C.A. § 1725. 66 Fed. Reg. 36,467 - 36,472.  Those interim regulations are now final, and are codified at 38 C.F.R. § 17.1000-100 8 (2011).  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728  for the emergency treatment provided (38 U.S.C. 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002. 

As above, the provisions of 38 C.F.R. § 17.1002 are conjunctive, not disjunctive.  As such, it must be emphasized that the failure to satisfy any of the criteria precludes VA from reimbursing the Veteran for unauthorized medical expenses incurred at a private facility. 

Analysis

The Veteran seeks payment or reimbursement for emergency services for treatment at the Ohio State University Hospital, a non-VA facility, on December 16, 2009.  He contends that his medical expenses should be paid by VA, because he was treated for the residuals of surgery performed at the VAMC in Dayton earlier in December 2009.  He states that following the surgery, he developed such severe neck swelling that he had difficulty breathing and swallowing.  Therefore, he called the VA Tele-nurse, who triaged him over the phone and reportedly advised him to go to the emergency room.  See Veteran's Notice of Disagreement, received in June 2011. 

The Veteran does not contend, and the evidence of record does not show that at the time of his December 16, 2009 emergency room visit, service connection was in effect for any disability.  Moreover, despite the Veteran's complaints, the emergency room physician noted that the Veteran's neck swelling and trouble swallowing were minimal in degree and that he did not experience any trouble breathing.  Indeed, the Veteran was found to be in no acute distress.  In addition, the swelling on the right side of his neck was considered to be an expected result of his carotid endarterectomy several days earlier.  Such findings do not suggest a condition that a prudent layperson would have reasonably expected to be hazardous to life or health, if they delayed seeking immediate medical attention.  There is no competent medical evidence to the contrary; and, therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's December 16, 2009 treatment at the Ohio State University Hospital was of an emergent nature.  Absent such a finding, the criteria for payment or reimbursement of the cost of that treatment are not met.  Therefore payment or reimbursement is not warranted, and the appeal is denied.  

In arriving at this decision, the Board need not discuss or reach any conclusion with respect to any of the other criteria for the payment or reimbursement of unauthorized medical expenses.  Any such discussion would be superfluous, as the Board has already found that the criteria for emergency treatment have not been met.  In this regard, it must be emphasized that the failure to meet any one of the criteria is fatal to the claim. 

The Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002) ; 38 C.F.R. § 3.102 (2011). 


ORDER

Payment or reimbursement for emergency services rendered on December 16, 2009 at the Ohio State University Hospital is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals
	




Department of Veterans Affairs


